DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 12, 13, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe et al. US 6,418,292 (Isobe).
claim 1, Isobe teaches an image forming apparatus comprising: 
a housing (100) formed with an opening and having a front cover (27) movable between an open position where the front cover opens the opening and a closed position where the front cover closes the opening (FIG. 11); 
a toner cartridge (12) configured to accommodate therein toner; and 
a drum unit (9) to which the toner cartridge is attachable, the drum unit being movable in a first direction relative to the housing in a state where the toner cartridge is attached to the drum unit, the drum unit being movable through the opening between an accommodated position where the drum unit is positioned in the housing and a pulled-out position where the drum unit is pulled out of the housing (FIG. 11), the drum unit comprising: 
a photosensitive drum (7) rotatable about a first axis extending in a second direction; and 
a developing unit (10) positioned between the toner cartridge and the photosensitive drum, the developing unit comprising: 
a magnetic roller (10b) positioned between the toner cartridge and the photosensitive drum and rotatable about a second axis extending in the second direction, the magnetic roller facing a surface of the photosensitive drum; 
a developer container (10h) configured to accommodate carrier, the developer container being formed with an inlet (replenishing opening portion 9c) allowing the toner to be replenished from the toner cartridge (FIG. 2, 6); 

a second auger (10eA) positioned in the developer container and rotatable about a fourth axis extending in the second direction, the second auger being configured to convey the toner and the carrier to the magnetic roller (FIG. 6).  
Regarding claim 2, Isobe teaches the image forming apparatus according to claim 1, wherein the first direction crosses the second direction (FIG. 6).  
Regarding claim 3, Isobe teaches the image forming apparatus according to claim 1, wherein the inlet is 13positioned opposite to the magnetic roller with respect to the first auger and the second auger (FIG. 6).  
Regarding claim 4, Isobe teaches the image forming apparatus according to claim 1, wherein the photosensitive drum includes an array of a plurality of the photosensitive drums arrayed with each other in the first direction (C, M, Y, K); and 
wherein the developing unit includes an array of a plurality of the developing units arrayed with each other in the first direction (FIG. 1).  
Regarding claim 5, Isobe teaches the image forming apparatus according to claim 1, further comprising: 
a transfer member (4f) configured to transfer a toner image on the photosensitive drum to a sheet.  
Regarding claim 8, Isobe teaches the image forming apparatus according to claim 1, wherein the inlet is positioned above the first auger and the second auger; and 

Regarding claim 9, Isobe teaches the image forming apparatus according to claim 8, wherein the developing unit further comprises: 
a layer thickness regulation member (8c) configured to regulate a thickness of a toner layer formed on the magnetic roller, the layer thickness regulation member being out of contact with the magnetic roller.  
Regarding claim 12, Isobe teaches the image forming apparatus according to claim 1, wherein the first auger (10eA) is positioned closer to the inlet than the second auger (10eB) is to the inlet (FIG. 6).  
Regarding claim 13, Isobe teaches the image forming apparatus according to claim 1, 
wherein the first auger (10eA) is configured to convey the toner replenished from the inlet to the second auger (10eB); 
wherein the second auger (10eb) is configured to supply the toner conveyed by the first auger to the magnetic roller; and 
wherein the magnetic roller is configured to supply the toner supplied from the second auger to the photosensitive drum (FIG. 6).  
Regarding claim 19, Isobe teaches the image forming apparatus according to claim 1, wherein the drum unit further comprises: 
a charger (8) configured to charge the photosensitive drum.  
Regarding claim 22, Isobe teaches a drum unit to which a toner cartridge is attachable, the toner cartridge being configured to accommodate therein toner, the drum unit being 
a photosensitive drum (7) rotatable about a first axis extending in a second direction; and 
a developing unit (10) positioned between the toner cartridge and the photosensitive drum, the developing unit comprising: 
a magnetic roller (10a 10b) positioned between the toner cartridge and the photosensitive drum and rotatable about a second axis extending in the second direction, the magnetic roller facing a surface of the photosensitive drum; 
a developer container (10h) configured to accommodate carrier, the developer container being formed with an inlet allowing the toner to be replenished from the toner cartridge; 
a first auger (10eA) positioned in the developer container and rotatable about a third axis extending in the second direction, the first auger being configured to circulate the toner and the carrier in the developer container; and 
a second auger (10eB) positioned in the developer container and rotatable about a fourth axis extending in the second direction, the second auger being configured to convey the toner and the carrier to the magnetic roller (FIG. 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Sato et al. US 2015/0050045 (Sato).
Regarding claim 6, Isobe teaches the image forming apparatus according to claim 1. Isobe differs from the instant claimed invention by not explicitly disclosing: a sheet guide configured to guide a sheet toward the photosensitive drum. However sheet guides are well-known in the art when image forming apparatus achieve a size-reduction. Sato teaches a transport guide that ensures the recording medium is directed from the transport rollers toward the photosensitive body (¶0010). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Isobe to include a sheet guide since Sato teaches this is a well-known modification for size reduction and ensures proper contact between the sheet and photosensitive body (¶0010-¶0011). 

Claims 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Hashimoto et al. US 2011/0064463 (Hashimoto).
Regarding claims 7, 10 and 20, Isobe teaches the image forming apparatus according to claims 1 and 20 respectively. Isobe differs from the instant claimed invention by not explicitly disclosing: a cleaning roller configured to perform cleaning on the photosensitive drum or the charger is scorotron charger. However these are well-known elements in image forming devices. Hashimoto teaches a cleaning roller (16) configured to perform cleaning on the photosensitive drum or the charger is scorotron charger (15, ¶0033-¶0036). Furthermore, Hashimoto teaches the layer thickness regulation member (19) is positioned below the top of the auger (FIG. 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Isobe to include the cleaning roller and scorotron instead of the present cleanerless and charge sleeve configuration used by Isobe, since these are equivalent elements and would be implemented with the predicable result of an image being formed on the drum.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Ishii US 2006/0177230 (Ishii).
Regarding claim 11, Isobe teaches the image forming apparatus according to claim 1. Isobe differs from the instant claimed invention by not explicitly disclosing: the magnetic roller is positioned apart from the surface of the photosensitive drum. However this is a known modification. Ishii teaches the magnetic roller is positioned apart (non-contact) from the .

Claims 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Kamimura US 2007/0147889 (Kamimura).
Regarding claims 14-18 and 21, Isobe teaches the image forming apparatus according to claim 1. Isobe differs from the instant claimed invention by not explicitly disclosing:  the developer unit inserting configuration claimed. However this is a known technique. Kamimura teaches a first side wall (103) formed with a first hole (117) allowing one end portion in the second direction of the developing unit to be inserted into the first hole, so that the one end portion is supported by the first side wall; a second side wall (103) formed with a second hole (117), the second side wall facing the first side wall in the second direction; and a cylindrical member (coupling gear 27) inserted into the second hole, the cylindrical member having an opening in which another end portion in the second direction of the developing unit is inserted (¶0136).  Furthermore Kamimura teaches a boss (109) extending in the second direction and inserted into the first hole; and a protrusion protruding from the boss in a direction perpendicular to the second direction, the protrusion being in contact with a surface of the first side wall facing the second side wall to fix a position of the developing unit in the second direction (FIG. 4). Furthermore Kamimura teaches a cylinder portion (209) inserted in the second hole and having an outer peripheral surface; and 15a flange (114) protruding from the 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insertion mechanism taught by Isobe to include the attachment/detachment configuration taught by Kamimura, since this attachment operation is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852